IN THE SUPREME COURT OF THE STATE OF DELAWARE

 HERMIONE WINTER,                         §
                                          §
       Defendant Below–                   §   No. 119, 2019
       Appellant,                         §
                                          §   Court Below–Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 1308015125 (S)
                                          §
       Plaintiff Below–                   §
       Appellee.                          §
                                          §

                          Submitted: June 10, 2019
                          Decided:   June 12, 2019

                                      ORDER

      It appears to the Court that, on May 21, 2019, the Chief Deputy Clerk issued

a notice, via certified mail, to the appellant, Hermione Winter, to show cause why

her appeal should not be dismissed for her failure to file her opening brief and

appendix. Winter received the notice to show cause by May 28, 2019, but did not

respond to it, and has not filed an opening brief. Dismissal of the appeal is therefore

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Karen L. Valihura
                                        Justice